Citation Nr: 1146064	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-33 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had several periods of active duty for training between June 1958 to August 1960, with many years of service in the National Guard.  

This appeal arises from a January 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss, evaluated as noncompensable.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  

In September 2010, the Veteran indicated on his appeal form (VA Form 9) that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by the RO in September 2011, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 30, 2010, and as of November 24, 2010, the Veteran is shown to no more than level II hearing in his right ear, and no more than level II hearing in his left ear. 

2.  From August 30, 2010 to November 23, 2010, the Veteran is shown to no more than level IV hearing in his right ear, and no more than level IV hearing in his left ear.  




CONCLUSIONS OF LAW

1.  Prior to August 30, 2010, and as of November 24, 2010, the criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).  

2.  From August 30, 2010 to November 23, 2010, the criteria for a 10 percent evaluation, and no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Compensable Evaluation

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected diabetes  hearing loss.  He asserts that he has difficulty hearing people speak, and increased difficulty hearing public address systems, and sirens on emergency vehicles.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.  

The January 2010 rating decision granted service connection for bilateral hearing loss, and assigned a noncompensable (0 percent) evaluation, with an effective date for service connection of September 30, 2009.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  Fenderson.

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2011), the Veteran has reported service in artillery units.  Reports from the Otologic Medical Clinic (OMC), dated in prior to September 2009 (i.e., prior to the effective date for service connection) note bilateral moderate to severe hearing loss.  Audiometric test results dated in April and July of 2009 note average decibel losses of between 33 and 37 in the right ear and between 40 and 42 in the left ear.  Speech recognition ability was between 84 and 100 percent in the right ear, and between 84 and 96 percent in the left ear.  

In connection with his claim for bilateral hearing loss, the Veteran was afforded a QTC audiological examination in January 2010.  The Veteran complained of difficulty hearing, to include during meetings, and while using telephones.  This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
45
60
LEFT
N/A
25
30
55
60

These results show an average decibel loss of 40 in the right ear and 43 in the left ear.  Speech recognition ability was 92 percent, right ear, and 88 percent, left ear performed with the Maryland CNC word list.  The diagnosis notes mild to moderately severe bilateral sensorineural hearing loss.    

In this case, applying the results of the January 2010 audiological examination to Table VI yields a Roman numeral value of I for the right ear, and II for the left ear.  

Results from an OMC test performed on August 30, 2010, show audiometric findings that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
65
70
85
LEFT
N/A
45
45
75
85

These results show an average decibel loss of 70 in the right ear and 62.5 in the left ear.  Speech recognition ability was 80 percent, right ear, and 80 percent, left ear performed with the Maryland CNC word list.  

Applying the results of the August 30, 2010 audiological examination to Table VI yields a Roman numeral value of IV for the right ear, and IV for the left ear.  

A VA audiometric examination report, dated in November 2010, indicates that the examination was performed on November 24, 2010.  This report shows that the Veteran was noted to be a "difficult patient to test," and that he had to be reinstructed several times.  The reports states, "He remained exceedingly reluctant to responds to speech or pure tone sounds despite repeated urging and reinstruction and that was true throughout the end of the testing over a 2 hour period today.  The threshold values I am about to report are simply the best responses he would offer today."  

This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
50
65
65
LEFT
N/A
35
45
65
65

These results show an average decibel loss of 54 in the right ear and 52.5 in the left ear.  Speech recognition ability was 84 percent, right ear, and 84 percent, left ear performed with the Maryland CNC word list.  The report notes mild to moderately severe sensorineural hearing loss bilaterally.  

Applying the results of the November 2010 audiological examination to Table VI yields a Roman numeral value of II for the right ear, and II for the left ear.  

For the period prior to August 30, 2010, and as of November 24, 2010, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss is not warranted.  The aforementioned test results show that the Veteran's hearing in the right ear is consistent with no more than level II hearing, and that the hearing in the Veteran's left ear is consistent with no more than level II hearing.  See 38 C.F.R. § 4.85.  As such, a compensable evaluation is not warranted.  Id., Tables VI and VII.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  

However, for the period from August 30, 2010 to November 23, 2010, the criteria for a 10 percent evaluation are shown to have been met.  Specifically, the August 30, 2010 OMC test results show that the Veteran's hearing in the right ear is consistent with no more than level IV hearing, and that the hearing in the Veteran's left ear is consistent with no more than level IV hearing.  See 38 C.F.R. § 4.85.  As such, a 10 percent evaluation, and no more, is warranted.  Id., Tables VI and VII.  Accordingly, the Board finds that for the period from August 30, 2010 to November 23, 2010, the criteria for a 10 percent evaluation have been met, and to this extent, the claim is granted.  

The Veteran's contentions presented on appeal have been accorded due consideration; however, the Board concludes that the findings discussed above are more probative of the levels of his disability.

The Board has also considered the adequacy of the Veteran's most recent VA examination, and that an opinion on the effects of hearing loss on daily functioning may be required in a case where the issue of an extraschedular evaluation has been raised.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Veteran has not raised the issue of an extraschedular evaluation, nor does the evidence suggest that such an opinion is warranted in this case.  The November 2010 VA examiner noted that the Veteran was a difficult patient to test, that he had to be reinstructed several times, and that he was exceedingly reluctant to respond to speech or pure tone sounds.  The examiner stated that the threshold values were considerably worse than shown earlier in the year, and that the current findings were "simply the best responses he would offer today."  In addition, an April 2010 certification from a state rehabilitation services department, service for the deaf and hard of hearing, states that he has a severe disability.  However, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case, the Veteran has reported that he is retired from the service in 1989, and that he was currently a professional musician.  See report from OMC, dated in April 2009; see also November 2010 VA examination report (noting that he reported playing in "various orchestra and musical groups").  While the Board does not dispute the fact that the Veteran has difficulties with his hearing, the critical question here is the impact of the Veteran's hearing disability on his ability to function in the workforce.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, there is no basis to find that the regular schedular standards and the assigned disability rating do not adequately compensate the Veteran for any adverse impact caused by his disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In summary, there is nothing in the record to suggest a referral for an extraschedular rating is warranted, and Martinak does not provide the basis to obtain yet another VA examination in this case.  

In deciding the Veteran's claim for a higher initial evaluation, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's bilateral hearing loss evaluation should be increased for any separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence does not show that the Veteran had a worsening of his bilateral hearing loss at any distinct time during the appeal period, other than as noted.  

To the extent that the claim has been denied, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, in October 2009, the Veteran was provided with VCAA notice in association with his claim for service connection for hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran was afforded two examinations.  In this regard, the Board has considered whether another examination is warranted, given the testing difficulties noted in November 2010.  However, the average decibel loss and speech recognition ability scores recorded in the January 2010 QTC examination report are reasonably consistent with those in the November 2010 VA examination report, such that the November 2010 results do not appear to be out of line with the other medical evidence of record, and they therefore appear to warrant probative value.  In addition, even given the indications of difficulties while testing in November 2010, affording he Veteran the benefit of all doubt and assuming the accuracy of those test results, the criteria for a compensable evaluation are not shown to have been met.  Accordingly, no further development is warranted.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Prior to August 30, 2010, and as of November 24, 2010, a compensable disability rating for service-connected bilateral hearing loss is denied.  

From August 30, 2010 to November 23, 2010, a 10 percent evaluation, and no more, for service-connected bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


